DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement filed on December 9, 2019 and January 11, 2021 have been considered by the Examiner.

Election/Restrictions
3.	Claims 1-6 and 13-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 10, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
4.	Claims 1-6 and 8-17 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-6 and 8-17 are:
Regarding claims 1-6 and 8-14, the prior art does not teach or fairly suggest in combination with the other claimed limitations housing (2) for an electrical device (1) wherein the adapter (6) is molded or fused onto a longitudinal portion (30) of the housing cup edge (4) and the adapter (6) has, at an end opposite the housing cup (27), an adapter edge (8) surrounding an adapter opening (11), which adapter edge (8) is configured to be glued or welded to the housing part (9) wherein the adapter (6) is formed from different plastics, wherein the adapter edge (8) is formed from a plastic formed for laser radiation welding and a holding portion (7) of the adapter (6) connected to the housing cup edge (4) is formed from a fiber- reinforced plastic.
Regarding claims 15-17, the prior art does not teach or fairly suggest in combination with the other claimed limitations a housing (2) for an electrical machine or electric motor,  wherein the adapter (6) is molded or fused onto a longitudinal portion (30) of the housing cup edge (4) and the adapter (6) has, at an end opposite the housing cup (27), an adapter edge (8) surrounding an adapter opening (11), which adapter edge (8) is configured to be tightly glued or welded to the housing part (9)a wherein the adapter 
These limitations are found in claims 1-6 and 8-17, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mack et al (US 8,987,592), Shiraki et al (US 8,804,316), Sroka (US 8,742,663), Tominaga et al (US 7,751,193), Steierman (US 3,217,088), Nishina et al (US 9,961,791), Lee (US 9,844,160), Stilianos et al (US 10,785,881) and Drew (US 10,368,453) disclose a housing for an electrical device.

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


July 27, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848